internal_revenue_service number release date u i l nos cc fip plr-112141-00 date trust state fund fund fund fund fund fund fund fund agent firm date date date date date year dear this is in response to a ruling_request submitted on behalf of fund sec_1 and collectively funds funds request extensions of time pursuant to sec_301_9100-1 of the procedure and administration regulations to elect under sec_855 of the internal_revenue_code facts funds are portfolios of trust are organized as business trusts under state law and are registered as open-end diversified management companies under the investment_company act of u s c sec_80a-1 et seq each fund is treated as a separate corporation under sec_851 of the code from their inception funds have operated in a manner intended to qualify plr-112141-00 them as regulated_investment_companies rics under part i of subchapter_m of the code agent is responsible for preparation of the first draft of funds’ tax returns including any federal_income_tax elections firm is responsible for the detailed review of funds’ tax returns agent is then responsible for final review of the returns and arranging for execution and timely filing of the returns due to an administrative oversight by agent funds’ initial returns with their elections under sec_855 of the code were not timely filed funds’ initial taxable years ended on date the due_date for their initial income_tax returns was date agent neglected to file forms automatic six-month extensions of time for filing funds’ returns on date agent discovered it had not filed form_7004 for any of funds firm is composed of professional tax advisers it became involved with funds’ failures to elect two days after date when firm was contacted by agent firm advised agent to file returns immediately and that administrative relief under sec_301 of the regulations would have to be requested agent took immediate action to prepare and review funds’ income_tax returns and forward them to firm after firm’s review agent had the appropriate officers of funds execute the returns and agent mailed the returns to the appropriate internal_revenue_service service_center on date the returns made the election under sec_855 of the code agent initially undertook preparing the requests for extension of time under sec_301 of the regulations although it had no prior experience with such requests in december of year firm provided agent with electronic documents to assist them with the preparation of the requests under sec_301 between december of year and the following april agent was involved with year-end tax work for funds and other clients upon realization of the magnitude of the requirements involved in filing requests under sec_301 agent enlisted the aid of firm to complete filing the requests firm thus became involved with filing the requests in april and submitted the requests on date funds make the following representations plr-112141-00 the request for relief was filed by the taxpayers before the failure to make the regulatory elections was discovered by the service granting the relief will not result in the taxpayers having a lower tax_liability in the aggregate for all years to which the regulatory election applies than each taxpayer would have had if the election had been timely made taking into account the time_value_of_money the taxpayers do not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time the taxpayers requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences the taxpayers did not choose to not file the election applicable law sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose deadline is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion plr-112141-00 based upon the facts and representations submitted it is held that funds have shown good cause for granting a reasonable extension of time to allow them to make an election under sec_855 of the code accordingly the time for filing the election is extended to date no opinion is expressed as to whether the taxpayer's tax_liability is not lower in the aggregate for all years to which the regulatory election applies than its tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the district director's office will determine the taxpayer's tax_liability for the years involved if the district director's office determines the taxpayer's liability is lower that office will determine the federal_income_tax effect this ruling is limited to the timeliness of funds’ elections this ruling does not relieve funds from any penalties they may owe as a result of their failures to file their federal_income_tax returns on time this ruling's application is limited to the facts code sections and regulations cited herein no opinion is expressed as to whether funds qualify as rics under subchapter_m part i of the code a copy of this letter is being forwarded to the service_center where funds file their returns with instructions that although their returns were not timely filed funds are to be treated as having made timely elections under sec_855 of the code except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office the original of this letter is being sent to you and copies are being sent to the second-named authorized representative on the submitted power_of_attorney and to the appropriate officer of the taxpayer sincerely yours lon b smith acting associate chief_counsel financial institutions products
